
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1505
		IN THE HOUSE OF REPRESENTATIVES
		
			July 1, 2010
			Mr. Hunter (for
			 himself, Mr. Filner,
			 Mr. Djou, Mr. Issa, Mr.
			 Bartlett, Mr. Conaway, and
			 Mr. Bilbray) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Secretary of the Navy should name the next appropriate
		  naval ship in honor of World War II Medal of Honor recipient John William
		  Finn.
	
	
		Whereas John Finn served in the Navy from 1926 to
			 1956;
		Whereas during the Japanese attack on Pearl Harbor on
			 December 7, 1941, John Finn, for more than two hours at an exposed position,
			 directed fire from a .50 caliber machine gun at Japanese planes strafing
			 Kaneohe Bay even after being severely wounded;
		Whereas John was hit 21 times by bullet and bomb
			 fragments, and despite his wounds, he returned to the hangars later that day,
			 after receiving medical treatment, and helped arm the remaining American
			 planes;
		Whereas for his actions on that unforgettable day, John
			 Finn was awarded the Medal of Honor;
		Whereas the Medal of Honor is considered an important part
			 of military history and tradition;
		Whereas today there are only 90 living Medal of Honor
			 recipients, with the last person receiving the award for service during
			 Vietnam;
		Whereas John Finn, at the time of his death, was the
			 oldest living Medal of Honor recipient and the last living recipient from the
			 attack on Pearl Harbor;
		Whereas his legacy will continue inspiring us all while
			 reminding countless Americans about the sacrifices and contributions of the
			 Nation’s greatest generation;
		Whereas the stories of Medal of Honor recipients inspire
			 the country and individuals, while honoring those men and women who have
			 dedicated themselves to the defense of the country; and
		Whereas the Medal of Honor provides the Armed Forces with
			 a tremendous heritage and tradition that motivates generations to greater
			 achievements: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Secretary of the Navy should name the next appropriate
			 naval ship in honor of John William Finn for his service and dedication to the
			 United States and to the Navy.
		
